
	

113 HR 311 : Farmers Undertake Environmental Land Stewardship Act
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 311
		IN THE SENATE OF THE UNITED STATES
		March 12, 2014Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To direct the Administrator of the Environmental Protection Agency to change the Spill Prevention,
			 Control, and Countermeasure rule with respect to certain farms.
	
	
		1.Short titleThis Act may be cited as the Farmers Undertake Environmental Land Stewardship Act or the FUELS Act.
		2.Applicability of Spill Prevention, Control, and Countermeasure rule
			(a)In generalThe Administrator, in implementing the Spill Prevention, Control, and Countermeasure rule with
			 respect to any farm, shall—
				(1)require certification of compliance with such rule by—
					(A)a professional engineer for a farm with—
						(i)an individual tank with an aboveground storage capacity greater than 10,000 gallons;
						(ii)an aggregate aboveground storage capacity greater than or equal to 42,000 gallons; or
						(iii)a history that includes a spill, as determined by the Administrator; or
						(B)the owner or operator of the farm (via self-certification) for a farm with—
						(i)an aggregate aboveground storage capacity greater than 10,000 gallons but less than 42,000 gallons;
			 and
						(ii)no history of spills, as determined by the Administrator; and
						(2)exempt from all requirements of such rule any farm—
					(A)with an aggregate aboveground storage capacity of less than or equal to 10,000 gallons; and
					(B)no history of spills, as determined by the Administrator.
					(b)Calculation of aggregate aboveground storage capacityFor the purposes of subsection (a), the aggregate aboveground storage capacity of a farm excludes
			 all containers on separate parcels that have a capacity that is less than
			 1,320 gallons.
			3.DefinitionsIn this Act, the following terms apply:
			(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
			(2)FarmThe term farm has the meaning given such term in section 112.2 of title 40, Code of Federal Regulations.
			(3)GallonThe term gallon refers to a United States liquid gallon.
			(4)Spill Prevention, Control, and Countermeasure ruleThe term Spill Prevention, Control, and Countermeasure rule means the regulation promulgated by the Environmental Protection Agency under part 112 of title
			 40, Code of Federal Regulations.
			
	Passed the House of Representatives March 11, 2014.Karen L. Haas,Clerk
